Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "unique" in claims 4-5, 17 and 20 is a relative term which renders the claim indefinite.  The term "unique" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In light of the specification, the term “unique” is understood as “predetermined”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-2, 8, 11-12, 15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 10590939 (herein ‘the pat ref’). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claimed invention, as of claims 1-2, 15 and 19, is patentably the same as the patented invention, as of claims 19-20, of the pat ref.

Present application’s claims
1. A fluid transfer pump assembly comprising: a motor enclosure assembly that forms a motor cavity; wherein the motor enclosure includes a flame path composed of a pathway formed by two facing surfaces of the motor enclosure; wherein the pathway formed by the two facing surfaces of the motor enclosure extend from an interior joint to an exterior joint; wherein the interior joint faces the motor cavity and the exterior joint faces exterior of the motor enclosure assembly; wherein the motor cavity includes a motor controller that supplies power to a 

2. The fluid transfer pump assembly of Claim 1, wherein the feedback signal is a status feedback signal.

8. The fluid transfer pump assembly of Claim 1, wherein a change of current distributed to the at least one pole pair of wire windings changes the feedback signal to that associated with the condition of the fluid transfer pump assembly.


12. The fluid transfer pump assembly of Claim 1, wherein the at least one pole pair of wire windings on the stator is a plurality of pairs of windings that vibrate to generate a feedback signal.

15. A fluid transfer pump assembly comprising: a motor enclosure assembly that forms a cavity sized to receive a motor; wherein the motor enclosure includes a flame path composed of a pathway formed by two facing surfaces of the motor enclosure; wherein the pathway extends from an interior joint to an exterior joint; wherein the cavity includes a controller that supplies power to a motor having a rotor and a stator; wherein the stator includes a plurality of pole pairs of wire windings; wherein the motor controller directs 

19. A fluid transfer pump assembly comprising: a motor enclosure assembly that forms a cavity sized to receive a motor; wherein the motor enclosure includes a flame path composed of a pathway formed by two facing surfaces of the motor enclosure; and a motor having a rotor and a stator, wherein the cavity includes a controller, wherein the stator includes a plurality of pole pairs of wire windings; wherein the motor controller directs current to at least one pole pair of wire windings on the stator at a voltage that causes the at least one pole pair of wire windings to vibrate to generate a status feedback signal.
The pat ref’s claims
17. A fluid transfer pump assembly comprising: a motor enclosure assembly that forms a motor cavity sized to receive a motor; wherein the motor enclosure includes a flame path; wherein the flame path extends from an interior joint to an exterior joint; wherein the interior joint faces the motor cavity and the exterior joint faces exterior of the motor enclosure assembly; and a heat sink located in the motor cavity of the motor enclosure assembly; wherein a portion of the heat sink abuts the interior joint; and wherein no 

18. The fluid transfer pump assembly of Claim 17, wherein the heat sink does not interfere with the flame path that extends from the interior joint to the exterior joint.

19. The fluid transfer pump assembly of Claim 17, wherein the motor cavity includes a motor controller that supplies power to a motor having a rotor and a stator, wherein the stator includes a plurality of pole pairs of wire windings that create a moving electromagnetic force to rotate the rotor, wherein the motor controller, upon receiving signals of a condition of the motor, directs current to at least one pole pair of wire windings at a voltage that does not cause the motor to rotate, but causes the at least one pole pair of wire windings to vibrate to create a status feedback signal.




Claims 3-7, 9-10, 13-14, 16-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the pat ref, as applied in the base claims, in view of ordinary knowledge and skill in the art.

RE claim 7, it would have been obvious to one skilled in the art before the effective filing date of the pat ref to modify the fluid transfer pump assembly by configuring the status feedback signal to be at a frequency detectable by a microphone to be processed by a device selected from the group consisting at least one of a computer and a smart phone.  Doing so would be a matter of obvious engineering design choice of incorporating computer and/or smart phone, wherein such incorporating computer and smart phone with control for the pump’s controller or for any 
RE claims 9 and 14, it would have been obvious to one skilled in the art before the effective filing date of the pat ref to modify the fluid transfer pump assembly by configuring the controller’s detector to detect condition(s), at least one, of an over voltage, under voltage, high temperature, application fault, and battery fault (i.e. hardware fault) because these are known potentially damaging conditions that would effect the operation of the pump.  Also, detecting at least one or more conditions of over voltage, under voltage, high temperature, application fault, and battery fault would be a matter of obvious engineering design choices based on particular pump structural assembly and/or operational conditions/environments.
RE claim 10, it would have been obvious to one skilled in the art before the effective filing date of the pat ref to modify the fluid transfer pump assembly by configuring the feedback indicator that not includes light and speaker.  Doing so a matter of obvious engineering design choice based on particular industrial implementations of the pump.
Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matters (see above tables for details).  There is no apparent reason why applicant was prevented from presenting claims corresponding to claims 3-7, 9-10, 13-14, 16-18 and 20 of the instant application during prosecution of the application that matured into the pat ref.  (See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834